Citation Nr: 1735801	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  04-39 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Dennis L. Peterson, Attorney


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran served on active duty from March 1946 to August 1947 and from April 1951 to July 1952. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in December 2003 of a Department of Veterans Affairs (VA) Regional Office (RO).

In a decision in October 2007, the Board denied the Veteran's application to reopen the claim of service connection for a right knee disability.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order, dated in January 2008, the Court granted a Joint Motion to Remand and remanded the case to the Board.

In May 2008, the Board remanded the claim for further development.  After the development was completed, in a decision in May 2009, the Board denied the claim to reopen.  The Veteran then appealed the Board's decision to the Court.  In an Order, dated in November 2009, the Court granted a Joint Motion to Remand and remanded the case to the Board.

The Board then remanded the case for further development in March 2010. In October 2012, the Board reopened the claim and remanded for additional development.  In May 2016, the Board remanded the claim.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2016).  38 U.S.C.A. § 7107 (a)(2) (West 2014).


FINDING OF FACT

The Veteran's right knee disability is not shown to be causally or etiologically related to any disease, injury, or incident during service, or as proximately due to his service-connected right ankle disability.





CONCLUSION OF LAW

The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board finds that there has been substantial compliance with the previous remands.  As will be explained below, the competent and credible evidence of record demonstrates that the Veteran did not incur a right ankle disability or right knee disability during a time of war and/or during combat, and thus further development in that regard is not necessary.  The Board notes that because the Veteran was unable to attend a VA examination in September 2016, a VA opinion was obtained as to the etiology of his right knee disability.  The Board finds that the opinion obtained is sufficient to accurately decide the Veteran's claim.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §  3.303 (a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. §  3.303 (d). 

Direct service connection may be granted with evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].    

Alternatively, service connection may be established under 38 C.F.R. § 3.303 (b) by evidence of (i) the existence of a chronic disease in service, to include arthritis, during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or evidence of continuity of symptomatology.  If the disability claimed is not considered to be a chronic disease under 38 C.F.R. § 3.307, credible lay evidence of continuous symptoms may establish service connection.  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. §  3.310 (a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability, beyond its normal progression.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Veteran contends that he injured his right knee at the same time that he injured his service-connected right ankle in service.  He contends that when his ship came under enemy attack, he was climbing down a net to evacuate the ship, fell, and sprained and broke and his right knee and ankle.  He also contends that his right ankle disability has caused or aggravated his right knee disability.

The service treatment records reflect that in December 1946, the Veteran was hospitalized in Korea for treatment of a fracture of the right ankle, sustained three weeks earlier when the Veteran was aboard a ship.  There was no complaint, finding, history, treatment, or diagnosis of a right knee injury.  There was no record of surgery on the right lower extremity.  On separation examination, no right knee abnormality was identified.  For the Veteran's second period of service, on separation examination it was noted that the Veteran had broken his ankle and he had pain on prolonged standing.  A disability of the right knee was not shown. 



Post-service treatment records reflect, in summary, that in March 1985 the Veteran had a 3 to 4 month history of pain and numbness of the right ankle and knee.  He reported an in-service injury.  The physical examination showed a leg length discrepancy on the right.  X-rays showed degenerative changes of the right knee.  On VA examination in June 1985, the Veteran described hurting his right ankle and right knee in service.  He described a previous immobilization as well as a surgical procedure involving removal of veins from his leg.  The impression was residuals of a fracture of the right ankle with associated degenerative joint disease of the ankle and right knee.  He was described to walk with a slight limp.  In December 1985, the Veteran was described to walk with ease on physical examination.  He reported that he had had a tube insertion in his right leg in 1956 due to an injury.  Social Security Administration records note the Veteran's report that he worked until March 1985 when his knee and ankle pain caused him to become disabled.  On evaluation by a private physician in February 1988, the Veteran indicated that he injured his right knee during service.  On VA examination in September 1990, the diagnosis was degenerative joint disease of the right knee secondary to the residuals of the fracture of the right ankle.  The Veteran was described to walk with a distinct limp favoring the right side.  A 2004 x-ray of the right knee showed a small spur of the tarsal navicular joint, without any discussion of arthritis.  In 2006, the Veteran underwent an arthroscopic surgery for medial and lateral meniscal tears of the right knee.

In September 2016, a VA examiner reviewed the Veteran's medical history and determined that it was not at least as likely as not that the Veteran's right knee disability was caused or aggravated by his service or by his service-connected right ankle disability.  On a direct basis, the examiner explained that there was no documentation of any right knee complaints in service or until 1985, many years following service separation.  On a secondary basis, the examiner explained that it was unlikely that the Veteran's right ankle disability caused or aggravated the Veteran's right knee disability beyond its natural progression because the Veteran's right knee diagnosis, medial and lateral meniscal tears, with arthritis that was likely secondary to such, pointed to the incurrence of a significant injury of some sort that was unlikely due to even a serious ankle condition.  The Veteran's ankle condition was moderate in degree at most, and there was no documentation of his right ankle disability having a serious effect on his gait or function prior to the severe knee condition documented as having its onset in 1985.  Moreover, the most recent x-ray showed a simple spur type of arthritis of the right knee, rather than that of joint destruction.

When considering the evidence of record, the Board finds that the evidence weighs heavily against the Veteran's claim, and it therefore must be denied.

First, the Board points out, as it also did in its May 2009 decision, that the Veteran injured his right ankle in November 1946, which was more than a year following the end of World War II.  The Veteran's second period of active service does not reflect that he was deployed overseas, or that he injured his right knee.  Thus, as was found in May 2009, the Board again finds that the Veteran's statements with regard to injuring his knee in combat to be inherently noncredible.  Thus, the presumption of incurrence during combat cannot be applied in this instance.  See 38 U.S.C.A. § 1154 (b); 38 C.F.R. § 3.304 (d).  This inconsistency also generally calls into question the Veteran's credibility as a historian.

Next, on a direct basis, there is no indication in the service treatment records of a right knee injury or treatment of the right knee.  Thus, there is no evidence that a chronic knee disability was diagnosed or treated in service.  Additionally, there is no indication of the presence of arthritis of the knee within one year following service separation.  Rather, the first indication of a right knee disability, or right knee pain or other symptoms, is not until 1985, more than 30 years following service separation.  Therefore, there is a lack of continuity of symptoms in this case, which is one factor that weighs against the claim.

The Board has taken into account the Veteran's repeat statements that he injured his right knee in service at the same time that he injured his right ankle, and that he has suffered from right knee pain since service.  However, the Board must accord the Veteran's statements less weight because his credibility has been called into question.  The Board notes that credibility can be detrimentally affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, a showing of interest, bias, malingering, desire for monetary gain, and witness demeanor.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  In that regard, the Veteran has also contended that he was told he had broken his knee when he was in service, yet the service treatment records do not reflect any injury to the right knee, and a broken bone would surely have been noted.  Based upon these inconsistencies, the Board finds that the Veteran's contentions as to service incurrence and continuity since service lack probative weight.  

To that extent, and as was explained in the May 1991 Board decision, the Board places less probative weight on the June 1985 and September 1990 notations that the Veteran's right knee arthritis was secondary to his right ankle disability, namely because those findings were based upon the Veteran's unreliable reported history.  Those findings were also made without any accompanying rationale, and it therefore remains unclear why the physicians made the assessment that the Veteran's arthritis of the right knee was caused or aggravated by his right ankle disability, especially in light of the 2016 VA opinion that found this conclusion to not be the case.  Moreover, the medical treatment records consistently demonstrate the onset of right knee pain and problems in around March 1985, as noted in both the VA treatment records and the Veteran's Social Security Administration records, and that sudden onset was not discussed by these examiners.  The documented history of onset in 1985 also contradicts the Veteran's contentions of a continuity of symptoms since service.  

In light of the above, the Board places greater probative weight on the 2016 VA examiner's finding that the Veteran's right knee disability did not manifest in service and is not secondary to the Veteran's right ankle disability.  The examiner reviewed the record in its entirety and provided the opinion reached based upon that review and also upon medical knowledge and expertise.  While the Veteran has provided only conclusory statements as to the contended relationship between his right ankle and right knee, the examiner found it to be unlikely that the right ankle disability caused or aggravated the right knee disability based upon the pathology of the two disabilities.  The examiner explained that the Veteran's right ankle disability was not severe enough to cause or aggravate the right knee.  The onset of knee problems in 1985 pointed to a separate injury or etiology, and the type of right knee disability was not one that would be caused by even a severe right ankle disability.  The Board notes here that there was also an inconsistency as to whether the Veteran had a gait deficiency in 1985, as on VA examinations a gait deficiency was shown, but on a non-VA examination conducted around the same time period, he was assessed to walk with ease.  Either way, the 2016 VA examiner determined that there was not a severe enough gait abnormality to cause or aggravate the current right knee disability.  To that extent, the Veteran lacks the necessary medical competence to make that determination.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The specific issues in this case fall outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a right knee disability, and thus, the claim must be denied.


ORDER

Service connection for a right knee disability is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


